DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney John Miller on 1/13/2022.
The application has been amended as follows: 
Claim 11 now recites in part: -“defining a reference point at a tip of each of the hinge pins on the door part and a corresponding target point for each reference point in [[a]] the two hinge openings on the vehicle body”-
Allowable Subject Matter
Claim 1-20 allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art comes from Kobayashi (US 20170151666) and Sugimoto (US 4621332) but the references alone or in combination fail to teach calculating, by a robot controller, a spring-damping force at each of the reference points based on a velocity of the reference point and a displacement of the reference point with respect to the corresponding target point; and  calculating, by the controller, a resultant force and torque as a sum of the spring-damping forces and the contact force and torque; in combination with all of the other limitations in the independent claims .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776. The examiner can normally be reached Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/D.M.K./Examiner, Art Unit 3664                                                                                                                                                                                                        
/ROBERT T NGUYEN/PRIMARY EXAMINER, Art Unit 3664